PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,971,458
Issue Date:   06 Apr 2021
Application No. 16/241,481
Filing or 371(c) Date: 7 Jan 2019
Attorney Docket No.   20160.0032.NPUS00 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182, filed October 6, 2021, which is being treated as a request to correct the information of the inventor/applicant on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is DISMISSED.

The petition cannot be accepted because it did not include the proper petition fee under 37 CFR 1.17(f) and no authorization to charge is in the file.  In this regard, Applicant submitted $400, however, the current petition fee is $420 (large entity).  Any request for reconsideration must include the additional petition fee of $20. 

Any request for reconsideration may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)